Citation Nr: 0613518	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  02-02 098	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial combined evaluation in excess 
of 30 percent for the cervical/dorsal spine disability prior 
to January 2, 2002.

2.  Entitlement to a separate evaluation in excess of 20 
percent for the cervical spine disability beginning January 
2, 2002.

3.  Entitlement to a separate evaluation in excess of 10 
percent for the dorsal spine disability beginning January 2, 
2002.

REPRESENTATION

Appellant represented by:	Louis A. de Mier Le Blanc, 
Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant joined the Puerto Rico Army National Guard in 
April 1969, and he remained a member until April 1975.  He 
served an initial period of active duty for training 
(ACDUTRA) from July 1969 to November 1969.  This case 
originally came before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico relating to evaluations assigned 
for the appellant's service-connected cervical and dorsal 
spine disabilities.  The Board most recently remanded the 
case for additional development in June 2004; the RO has now 
returned the case to the board for appellate review.  


FINDINGS OF FACT

1.  From February 1997 to the present, the clinical evidence 
of record indicates that the appellant's cervical spine 
limitation of motion more closely approximates the findings 
required for the severe evaluation.

2.  The appellant has not experienced any incapacitating 
episodes caused by the cervical spine degenerative disc 
disease, nor has he experienced severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.

3.  From February 1997 to the present, the clinical evidence 
of record indicates that the appellant's dorsal spine 
limitation of motion more closely approximates the findings 
required for the moderate evaluation.

4.  No ankylosis of any segment of the appellant's spine has 
been clinically demonstrated, nor has the appellant's 
combined thoracolumbar range of motion been limited to 120 
degrees or less and forward flexion of the spine is not 
limited to 30 to 60 degrees.

5.  The appellant's disabilities are not so unusual as to 
render application of the regular schedular provisions 
impractical.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent, but not 
more, for the appellant's combined cervical/dorsal spine 
disability were met prior to January 2, 2002.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5287, 
5288, 5290, 5291, 5293 (2002); Diagnostic Code 5293 (2003); 
38 C.F.R. §§ 5235-5243 (2005).

2.  After January 2, 2002, the criteria for a separate 
evaluation of 30 percent, but not more, for the appellant's 
cervical spine disability were met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5287, 5290, 
5293 (2002); Diagnostic Code 5293 (2003); 38 C.F.R. §§ 5235-
5243 (2005).

3.  After January 2, 2002, the criteria for a separate 
evaluation of 10 percent, but not more, for the appellant's 
dorsal spine disability were met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5288, 5291 
(2002); 38 C.F.R. §§ 5235-5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his increased rating claims by correspondence 
dated in December 2003, and June 2005.  These documents 
informed the appellant of VA's duty to assist and what kinds 
of evidence the RO would help obtain.  

In those letters, in the Statement of the Case (SOC) and in 
the Supplemental Statements of the Case (SSOC), the RO 
informed the appellant about what was needed to establish 
entitlement to increased ratings for cervical and dorsal 
spine disabilities.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA obtained the appellant's VA 
outpatient medical records.  Private medical records were 
obtained and associated with the claims file.  The appellant 
was afforded VA examinations.  The appellant was informed 
about the kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  Although the RO did not advise 
the veteran of such information, the entire period from the 
date of the grant of service connection until the present is 
under appellate review for an increased evaluation.  The 
appellant was also provided with notice as to the clinical 
findings needed for higher evaluations for spinal disability, 
as well as the assistance VA would provide.  Proceeding with 
this matter in its current procedural posture would not 
therefore inure to the appellant's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for increased evaluations, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

The appellant contends that his cervical spine disability at 
issue in this case has been more severely disabling than 
reflected by each of the evaluations that have been in effect 
since February 5, 1997.  He has advanced similar arguments 
with respect to his dorsal spine disability.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for each major joint 
affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  
The cervical and dorsal vertebrae are considered groups of 
minor joints ratable on a parity with major joints.  
38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part that becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The appellant appealed the initial evaluation assigned for 
each of his two disabilities addressed here.  The Court held, 
in Fenderson v. West, 12 Vet. App. 119 (1999), that evidence 
to be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the 
then-current severity of the disorder.  Cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In that decision, the 
Court also discussed the concept of "staging" ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the 
period(s) in question.  The issues before the Board are 
consequently taken to include whether there is any basis for 
a higher rating at any pertinent time, to include whether a 
higher rating currently is in order.

Review of private treatment records from a private 
neurologist reveals that the appellant exhibited cervical 
muscle spasms in November 1996, and January 1997.  He also 
demonstrated limitation of the movements of the neck.  A 
medical evaluation performed in August 1997 indicated that 
walking and standing for long periods increased the 
appellant's cervical pain.

The appellant underwent a VA medical examination in August 
2000; he reported that he had not made any visits to an 
emergency room for cervical or mid-back pain.  He said that 
his pain was severe five days out of seven.  He also said 
that the pain was precipitated by activity.  On physical 
examination, there was no tenderness to palpation of either 
the cervical paravertebral muscles or the lumbar 
paravertebral muscles.  There were no postural or fixed 
deformities.  There was no muscle atrophy of the upper 
extremities.  The appellant exhibited 10 degrees of cervical 
flexion; 10 degrees of extension; 10 degrees of right and 
left lateral bending and 10 degrees of right and left 
rotation.  He also demonstrated 20 degrees of lumbar flexion; 
10 degrees of extension; 10 degrees of right and left lateral 
flexion; and 10 degrees of right and left rotation.  The 
examiner concluded that there was no evidence of cervical 
paravertebral myositis on examination.  The examination of 
the musculoskeletal lumbar spine was negative.

The appellant underwent a VA medical examination in July 
2001; the examiner reviewed the claims file.  On physical 
examination, there was tenderness to palpation of the 
cervical paraspinal muscles.  No spasms were present.  Muscle 
testing was 5/5.  There was no radiating pain to the upper 
extremities.  The appellant exhibited 30 degrees of cervical 
flexion; 15 degrees of extension; 5 degrees of right and left 
lateral bending; and 20 degrees of right rotation, with 30 
degrees of left rotation.  Radiographic examination revealed 
discogenic disease of C4-5, C5-6 and C6-7.  There was 
cervical spondylosis and there were degenerative changes.  
The examiner rendered diagnoses of degenerative disc disease 
and cervical myositis.

The appellant underwent another VA medical examination in 
November 2001; the examiner reviewed the claims file.  The 
appellant complained of neck and dorsal spine pain.  On 
physical examination, there was tenderness to palpation of 
the cervical paraspinal muscles bilaterally.  Spasms were 
present.  Muscle testing was 5/5.  There was no muscle 
atrophy of the upper extremities, nor was there any radiating 
pain to the upper extremities.  The appellant exhibited 20 
degrees of cervical flexion; 15 degrees of extension; 5 
degrees of right and left lateral bending; and 25 degrees of 
right and left rotation.  The examiner rendered diagnoses of 
cervical myositis and dorsal myositis.

The appellant underwent another VA medical examination in 
December 2003; he complained of pain with radiation to the 
shoulders and upper back.  He also complained of constant 
mid-back thoracic pain.  The appellant reported that he had 
not had any emergency room visits during the previous year; 
he said that he had gone to a private doctor on just two 
occasions.  The appellant also reported that he had 
experienced acute cervicodorsal thoracic pain on several 
occasions.  He said that he could walk unaided.  On physical 
examination, there was tenderness to palpation of the 
cervical area.  No spasms or myositis were present on 
palpitation of the cervical area.  There were no postural 
abnormalities or fixed deformities.  Strength testing of the 
upper extremities was 5/5.  The appellant exhibited 30 
degrees of cervical flexion; 30 degrees of extension; 10 
degrees of right and left lateral bending; and 15 degrees of 
right and left rotation.  The appellant also demonstrated 20 
degrees of thoracolumbar flexion; 15 degrees of extension; 20 
degrees of right and left lateral bending; and 10 degrees of 
right and left rotation.  There was no evidence of painful 
motion.  There was no palpable spasm, but there was 
tenderness to palpation.  There was no atrophy of the upper 
or lower extremities.  Muscle tone was normal.  The appellant 
had had no incapacitating episodes.  

Review of the appellant's VA outpatient treatment records 
reveals that the appellant was examined in July 2004.  At 
that time, his musculoskeletal range of motion was described 
as intact.  His muscle tone was adequate.  There were no 
deformities.  There was no gross motor or sensory deficit.  
The appellant reported improvement with the use of pain 
medication.  In November 2005, the appellant reported that he 
was very well except for occasional knee pain.

The regulations used to evaluate diseases and injuries of the 
spine have changed twice since the appellant submitted his 
claim for service connection in February 1997.  These changes 
became effective on September 23, 2002, and on September 26, 
2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 
5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 
67 Fed. Reg. 54345 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293) (2003); 68 Fed. Reg. 51454-58 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243 
(2004))).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the Court held that the described conditions in 
that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which had a rating 
criterion the same as another.  The Court held that the 
conditions were to be rated separately under 38 C.F.R. 
§ 4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 
261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.

The applicable regulations in effect at the time of the 
appellant's February 1997 claim contained a number of 
Diagnostic Codes relating to the spine.  A 30 percent 
evaluation was warranted for favorable ankylosis of the 
cervical spine and a 40 percent evaluation was warranted for 
unfavorable ankylosis of the cervical spine.  Diagnostic Code 
5287.  38 C.F.R. § 4.71a.  Slight limitation of motion of the 
cervical spine warranted a 10 percent evaluation, while 
moderate limitation of motion warranted a 20 percent 
evaluation and severe limitation of motion of the cervical 
spine was rated as 30 percent disabling under Diagnostic Code 
5290.  

Under Diagnostic Code 5291, slight limitation of motion of 
the dorsal spine was noncompensable, while moderate and 
severe limitation of motion both warranted a 10 percent 
evaluation.

Under Diagnostic Code 5293, a 20 percent evaluation was 
warranted for intervertebral disc syndrome of moderate 
severity, characterized by recurring attacks.  An evaluation 
of 40 percent was warranted for cases of severe 
intervertebral disc syndrome where there were recurring 
attacks with intermittent relief.  A maximum 60 percent 
evaluation was available where there was pronounced 
intervertebral disc syndrome involving persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

In addition, under Diagnostic Code 5010, traumatic arthritis, 
when substantiated by X-ray findings, is rated as 
degenerative arthritis.  Degenerative arthritis, in turn, is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, which 
provides for the evaluation of arthritis, when documented by 
X-rays, on the basis of limitation of motion.  Limitation of 
motion must be objectively confirmed by swelling, muscle 
spasm or satisfactory evidence of painful motion and if 
compensable under the appropriate diagnostic code for the 
part affected, is rated under that code.  If not compensable 
under the code for the part affected, a 10 percent rating is 
assigned under the code for arthritis for limitation of 
motion.  However, a minimum 10 percent rating is warranted if 
there is dysfunction due to pain.  38 C.F.R. §§ 4.40, 4.59.  
When there is no limitation of motion or dysfunction due to 
pain, a 10 percent rating is assigned when there is X-ray 
evidence of arthritis of two or more joints or minor joint 
groups, and 20 percent if there are occasional incapacitating 
exacerbations.  

Prior to January 2, 2002, a 30 percent evaluation for the 
appellant's combined cervical/dorsal spine disability under 
Diagnostic Codes 5291-5290 had been in effect since February 
1997.

Prior to January 2, 2002, the appellant's cervical/dorsal 
spine disability was manifested by normal strength, some 
muscle spasms, tenderness to palpation, decreased motion in 
the various planes varying from slight to severe, pain and 
radiographic evidence of discogenic disease and degenerative 
changes.  There was no medical evidence of ankylosis of the 
cervical spine or the dorsal spine, severe limitation of 
motion of the dorsal spine or pronounced intervertebral disc 
syndrome of the cervical spine.  Such clinical findings would 
therefore warrant a combined 40 percent evaluation (30 
percent under Diagnostic Code 5290 for severe limitation of 
motion of the cervical spine and 10 percent under Diagnostic 
Code 5010 or 5291 for moderate limitation of motion of the 
dorsal spine).  The findings necessary for an evaluation of 
40 percent under Diagnostic Code 5293 for the cervical spine 
disc disease are not shown in the clinical evidence of 
record.  

As of January 2, 2002, the appellant's cervical and dorsal 
spine conditions were rated separately.  At that point in 
time, the clinical evidence of record supported a 30 percent 
evaluation under Diagnostic Code 5290 for severe limitation 
of motion of the cervical spine and 10 percent under 
Diagnostic Code 5010 or 5291 for the dorsal spine, as 
discussed above.  

The 30 percent evaluation is the highest rating available for 
the cervical spine under Diagnostic Code 5290 and the 10 
percent evaluation is the highest rating available for the 
dorsal spine under Diagnostic Code 5291.  In order for the 
appellant to achieve a higher rating for either disability 
based on limitation of motion, he would have had to exhibit 
ankylosis of the spine.  The medical evidence of record does 
not establish the existence of any ankylosis of either the 
cervical spine or the dorsal spine - favorable or 
unfavorable.

As revised effective September 23, 2002, Diagnostic Code 5293 
states that intervertebral disc syndrome is to be evaluated 
either based upon the total duration of incapacitating 
episodes over the past 12 months, or, in the alternative, by 
combining under 38 C.F.R. § 4.25 (2004) the separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

Under Diagnostic Code 5293, as in effect from September 23, 
2002, through September 25, 2003, a 40 percent rating 
required incapacitating episodes having a total duration of 
at least four weeks; there is no clinical evidence of record 
to establish that the appellant ever experienced an 
incapacitating episode.  From September 23, 2002, to 
September 25, 2003, VA made no changes to any of the 
remaining codes under 38 C.F.R. § 4.71a (only to Diagnostic 
Code 5293).

Under this revised version of Diagnostic Code 5293, however, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
appellant's cervical/dorsal spine disability, when combined 
under 38 C.F.R. § 4.25 with evaluations for all other 
disabilities, results in a higher combined rating.  

The Board will first analyze the chronic orthopedic 
manifestations of the appellant's spine disabilities.  
Accordingly, the Board therefore finds that, for the reasons 
discussed earlier, the documented orthopedic manifestations 
of the appellant's cervical spine disability, coupled with 
objectively confirmed complaints of pain, warranted the 
assignment of a 30 percent evaluation for the period of the 
claim from September 23, 2002, to September 25, 2003.  The 
orthopedic manifestations of the dorsal spine disability 
warranted a 10 percent rating.  However, there was no 
demonstrable neurological symptomatology of the appellant's 
cervical or dorsal disabilities and thus, a separate 
neurological evaluation is not appropriate.

The enumerated criteria for back disabilities set forth in 
VA's Schedule were again changed, effective September 26, 
2003.  68 Fed. Reg. 51,454 (August 27, 2003).  (The appellant 
was notified of these new criteria in the December 2005 
Supplemental Statement of the Case).  This change revised the 
spine criteria to "ensure that it uses current medical 
terminology and unambiguous criteria, and [to ensure] that it 
reflects medical advances that have occurred since the last 
review."  It addition to renumbering the Diagnostic Codes, it 
also provides a new "General Rating Formula for Diseases and 
Injuries of the Spine," under which it is contemplated that 
all spine disabilities will be evaluated.  (Intervertebral 
disc syndrome will be rated under the general rating formula 
for the spine or under a formula for disc syndrome based on 
incapacitating episodes.)  Id.  

In order for a higher evaluation to be awarded for orthopedic 
manifestations from September 26, 2003 onward, the appellant 
would have had to have favorable ankylosis of the entire 
spine.  However, there is no medical evidence showing that 
the appellant has ever had ankylosis of any part of the 
spine.  The Board has also considered the degree of 
limitation of motion that the appellant had, which in this 
case was moderate to severe.  Additionally, there was no 
suggestion in the record that his pain and the functional 
loss caused thereby equated to any disability greater than 
contemplated by the ratings discussed above.  

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such an analysis would not afford the appellant a combined 
evaluation that is excess of 40 percent.  The pain and 
functional limitations caused by the cervical and dorsal 
spine disorders are contemplated in the 30 and 10 percent 
ratings that have been assigned.

Another factor to consider is the degree of pain experienced 
by the veteran.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described 
to physicians his subjective complaints of chronic pain and 
pain on use.  Objective medical evidence shows findings of 
decreased ranges of motion, as well as some tenderness and 
occasional spasms.

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, as well as due consideration to the 
provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the medical 
evidence shows that the appellant's cervical spine 
symptomatology does not approximate the schedular criteria 
for an evaluation in excess of 30 percent under Diagnostic 
Code 5288 or 5290 or 5293.  Likewise, the appellant's 
thoracic spine symptomatology does not approximate the 
schedular criteria for an evaluation in excess of 10 percent 
under Diagnostic Code 5289 or 5291 (2002).  The pain and 
functional limitations caused by the cervical and thoracic 
spine disorders are contemplated in the evaluation for 
limitation of motion of the cervical spine and the dorsal 
spine that is represented by the pertinent rating. 

As for the criteria that became effective in September 26, 
2003, the appellant has not clinically demonstrated 
unfavorable ankylosis of the entire cervical spine nor has he 
demonstrated favorable ankylosis of the entire thoracolumbar 
spine.  While the combined thoracolumbar motion of the 
appellant was shown on VA examination in December 2003 to be 
limited to 95 degrees and forward flexion was limited to 20 
degrees, subsequent clinical evaluation performed in July 
2004 revealed that the appellant's range of motion was 
intact.  Therefore, an evaluation in excess of 10 percent for 
the thoracic spine is not warranted under Diagnostic Codes 
5235-5242.  38 C.F.R. § 4.71a (2004).  Nor is an evaluation 
in excess of 30 percent for the cervical spine disability 
warranted under those same Diagnostic Codes because there is 
no ankylosis.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluations for the cervical spine and 
thoracic spine disabilities may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that any of the appellant's 
service-connected disabilities addressed above has presented 
such an unusual or exceptional disability picture at any time 
as to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluations in this case are inadequate.  As discussed above, 
there are higher ratings for spine disabilities, but the 
required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any hospitalization for either 
of his service-connected spine disabilities, and he has not 
demonstrated marked interference with employment.  

There is no objective evidence of any symptoms due to any one 
of his service-connected disabilities that are not 
contemplated by the rating criteria.  Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of extraschedular ratings is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).  (When evaluating an rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)

Because this is an appeal from the initial ratings for the 
thoracic and lumbar spine disabilities, the Board has 
considered whether a "staged" rating is appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As noted in 
the discussion above, the initial 10 percent rating is 
appropriate for the thoracic spine disability, while a 30 
percent rating for the cervical spine is warranted based on 
clinical evidence.  Both these evaluations are applicable for 
the entire period in question.


ORDER

An initial evaluation of 40 percent, but not more, for the 
combined cervical/dorsal spine disability is granted for the 
period prior to January 2, 2002, subject to the laws and 
regulations governing the award of monetary benefits.

A separate evaluation of 30 percent, but not more, for the 
cervical spine disability is granted for the period beginning 
January 2, 2002, subject to the laws and regulations 
governing the award of monetary benefits.

A separate evaluation in excess of 10 percent for the 
thoracic spine disability is denied for the period beginning 
January 2, 2002.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


